MEMORANDUM **
Luis Fernando Cordon, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ summary affirmance without opinion of an Immigration Judge’s (“IJ”) order denying his application for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the IJ’s decision for substantial evidence, Ramos-Vasquez v. INS, 57 F.3d 857, 861 (9th Cir.1995), and we deny the petition for review.
Substantial evidence supports the IJ’s finding that armed men were interested in Cordon because they wanted information about his brother’s whereabouts, not because of Cordon’s actual or imputed political opinion. See Sangha v. INS, 103 F.3d 1482, 1490 (9th Cir.1997) (finding no imputed political opinion where guerillas sought petitioner’s father without harming petitioner and petitioner’s family was not a historically politically active family).
Country condition evidence supports the IJ’s finding that Cordon does not have a well-founded fear of future persecution in Guatemala, as the peace accords signed in 1996 halted the government’s counterinsurgency operations. See Molinar-Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir. 2002). Furthermore, Cordon failed to provide evidence to support his belief that members of S2 are still active in Guatemala and looking for him. See Ladha v. INS, 215 F.3d 889, 897 (9th Cir.2000).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.